Name: Commission Regulation (EEC) No 1380/80 of 5 June 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 80 Official Journal of the European Communities No L 140/57 COMMISSION REGULATION (EEC) No 1380/80 of 5 June 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 1 366/80 (2 ), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 878/77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937/77 (3 ), as last amended by Regulation (EEC) No 11 76/80 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5 ), shall apply only where alterations to the representative rates are concerned which occurred up to 1 1 May 1980 ; Whereas, by Council Regulation (EEC) No 1366/80 of 5 June 1980 amending, as regards the German mark and the currencies of the Benelux countries , Regula ­ tion (EEC) No 878 /77 on the exchange rates to be applied in agriculture, Articles 2, 2a and 3 of Regula ­ tion (EEC) No 878 /77 have been amended to take account of the fixing of the new representative rates for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder, to take effect on 1 June 1980 and, also, of a new presentation of the publication of the rates for the sake of administrative clarity ; whereas it is appropriate, therefore , to supple ­ ment and adapt Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees and of the Standing Committee on Agricultural Structures , In Article 2 of Regulation (EEC) No 1054/78 , para ­ graph 2 is replaced by the following : ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1 134/68 shall apply only to advance fixings and to certificates or titles attesting thereto issued within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 (') :  before 22 June 1979 as regards the representa ­ tive rates referred to in Article 2a (7) of Regula ­ tion (EEC) No 878/77, in the version intro ­ duced by Regulation (EEC) No 1265/79 , for the products and the Member States concerned , as from the dates therein stated ,  before 1 October 1979 as regards the represen ­ tative rates referred to in Article 2a (3 ) to (5), (6), and the first subparagraph of paragraph 8 , of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2139/79 ('), for the products and the Member States concerned, as from the dates therein stated . However, as regards the French franc , the fixed period laid down in Article 4 ( 1 ) of Regulation (EEC) No 1134/68 will commence on 1 April 1980 for the milk and milk products sector and the beef and veal sector,  before 30 November 1979 as regards the repre ­ sentative rate of the Danish kroner referred to in the last subparagraph of Article 2a (8 ) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2722/79 (3 ), for the products concerned , as from the dates therein stated ,  before 1 2 December 1 979 as regards the repre ­ sentative rates for the Italian lira and the pound sterling referred to in Article 2a (4) and (5) of Regulation (EEC) No 878/77, in the version introduced by Regulation (EEC) No 2835/79 (4 ), for the products concerned, as from the dates therein stated , (') OJ No L 106, 29 . 4. 1977, p. 27 . (2 ) See page 19 of this Official Journal . ( 3 ) OJ No L 134, 22 . 5 . 1978 , p . 40 . O OJ No L 119 , 12 . 5 . 1980 , p . 1 . ( 5 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 140/58 Official Journal of the European Communities 5 . 6 . 80  before 7 May 1980 as regards the representative rates for the French franc and the Italian lira referred to in Article 2a (3) and (4) of Regula ­ tion (EEC) No 878 /77, in the version intro ­ duced by Regulations (EEC) No 1 1 74/80 (5 ) and (EEC) No 1 1 75/80 (6), for the products concerned, as from the dates stated therein ,  before 30 May 1980 as regards the representa ­ tive rates for the Belgian franc, the Luxem ­ bourg franc, the German mark and the Dutch guilder referred to respectively in Annexes I , III and VII to Regulation (EEC) No 878 /77, in the version introduced by Regulation (EEC) No 1 366/80 ( 7 ), for the products concerned , as from the dates stated therein . (b) the buying-in prices for wine, delivered for distillation , and for the amounts of aid in connection with the distillation of wine suitable for producing certain potable spirits obtained from wine with a registered designa ­ tion of origin provided for in Article 13 of Regulation (EEC) No 337/79 ; (c) the aid referred to in Articles 14 and 14a of Regulation (EEC) No 337/79 ; (d) the buying-in prices for by-products deliveries , the prices to be paid by the intervention agency for alcohol from the by-products deliv ­ eries and the proportion of expenditure borne by the intervention agencies which will be financed by the Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund in connection with the obligatory distilla ­ tion of the by-products of wine-making provided for in Article 39 of Regulation (EEC) No 337/79 ; (e ) the buying-in prices for wine , delivered for distillation , and for the amounts of aid in connection with the distillation of wine made from table grapes provided for in Article 41 of Regulation (EEC) No 337/79 . ('  ) OJ No L 25, 31 . 1 . 1975, p. 10 . ( 2 ) OJ No L 246 , 29 . 9 . 1979 , p. 76 . ( 3 ) OJ No 309 , 5 . 12 . 1979 , p. 9 . (4 ) OJ No L 320 , 15 . 12 . 1979 , p. 58 . ( 5 ) OJ No L 118 , 9 . 5 . 1980 , p. 44. ( 6) OJ No L 1 18 , 9 . 5 . 1980 , p. 45 . ( 7 ) OJ No L 140 , 5 . 6 . 1980 , p. 19 .' Article 2 Article 3 of Regulation (EEC) No 1054/78 is replaced by the following : 'Article 3 1 . The new representative rates due to apply in the wine sector on 16 December of one year shall be applicable in advance from 1 September of the same year for : (a) the buying-in prices for wine , delivered for distillation , and for the amounts of aid in connection with the preventive distillation provided for in Article 1 1 of Regulation (EEC) No 337/79 ; 2 . where a representative rate is changed during the wine-growing year, the new rate shall not apply in connection with distillation opera ­ tions and with the granting of the aid referred to in paragraph 1 if these operations were decided on before the new rate took effect .' Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Commission Finn GUNDELACH Vice-President